Title: To James Madison from John A. Hart, 20 August 1814 (Abstract)
From: Hart, John A.
To: Madison, James


        § From John A. Hart. 20 August 1814, Hartford, Connecticut. “Willing to embark in the servace and defence of the country and in support of its administration, I have taken this method to procure the favours of its chief magistrate. Tis three years since I completed the Studentship of medicine, and should now like the situation of Surgeon, in some part of the army of the United States.
        “Should any station become vacant within a few months, your influence in giving me the preference will ever be acknowledged by Your much devoted friend.”
      